


110 HR 1505 : To designate the United States courthouse

U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1505
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2007
			Received; read twice and referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To designate the United States courthouse
		  located at 131 East 4th Street in Davenport, Iowa, as the James A. Leach
		  United States Courthouse. 
	
	
		1.DesignationThe United States courthouse located at 131
			 East 4th Street in Davenport, Iowa, shall be known and designated as the
			 James A. Leach United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 James A. Leach United States Courthouse.
		
	
		
			Passed the House of
			 Representatives May 15, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
